


Exhibit 10.10

 

Execution Copy

 

AMENDMENT NO. 3 TO MASTER REPURCHASE AND SECURITIES CONTRACT

 

AMENDMENT NO. 3 TO MASTER REPURCHASE AND SECURITIES CONTRACT, dated as of
November 8, 2013 (this “Amendment”), between ACRC LENDER W LLC, a Delaware
limited liability company (“Seller”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association (“Buyer”).  Capitalized terms used
but not otherwise defined herein shall have the meanings given to them in the
Repurchase Agreement (as defined below).

 

RECITALS

 

WHEREAS, Seller and Buyer are parties to that certain Master Repurchase and
Securities Contract, dated as of December 14, 2011 (as amended by Buyer, Seller
and Guarantor pursuant to Amendment No. 1 to Master Repurchase and Securities
Contract dated as of May 22, 2012 (“Amendment No. 1”), and as amended by Buyer
and Seller pursuant to Amendment No. 2 to Master Repurchase and Securities
Contract dated as of June 27, 2013 (“Amendment No. 2”), and as amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Repurchase Agreement”); and

 

WHEREAS, Seller and Buyer have agreed to further amend certain provisions of the
Repurchase Agreement in the manner set forth herein.

 

Therefore, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Buyer each hereby agree as follows:

 

SECTION 1.                                     Amendments to Repurchase
Agreement.

 

(a)                                 The defined terms “Future Funding Amount”,
“Future Funding Date”, “Future Funding Request Package”, and “Future Funding
Transaction”, as set forth in Article 2 of the Repurchase Agreement, are hereby
amended and restated in their entirety to read as follows:

 

“Future Funding Amount”:  With respect to any Purchased Asset for which a Future
Funding Transaction has been requested by Seller and approved by Buyer pursuant
to Section 3.11, the product of (a) the amount that Seller is funding as a
post-closing advance on the related Future Funding Date as required by the
Underlying Loan Documents relating to such Purchased Asset, provided, in no
event shall the aggregate amount so requested by Seller exceed the amount of
future funding set forth on the related Confirmation for the initial Transaction
relating to such Purchased Asset, minus all previous Future Funding Amounts
funded by Buyer relating to such Purchased Asset, and (b) the Applicable
Percentage for such Purchased Asset.

 

“Future Funding Date”:  With respect to any Purchased Asset for which a Future
Funding Transaction has been requested by Seller and approved by Buyer,

 

--------------------------------------------------------------------------------


 

the date on which Seller is required to fund a Future Funding Amount pursuant to
the Underlying Loan Documents relating to such Purchased Asset.

 

“Future Funding Request Package”:  With respect to one or more Future Funding
Transactions, the following, to the extent applicable and available, unless any
such items were previously delivered to Buyer and have not been modified since
the date of each such delivery:  (a) the related request for advance, executed
by the related Underlying Obligor (which shall include evidence of Seller’s
approval of the related Future Funding Transaction); (b) the related affidavit
executed by the related Underlying Obligor; (c) the executed escrow agreement,
if funding through escrow; (d) copies of all relevant trade contracts; (e) the
title policy endorsement for the advance; (f) copies of any tenant leases;
(g) copies of any service contracts; (h) updated financial statements, operating
statements and rent rolls; (i) evidence of required insurance; (j) updates to
the engineering report, if required pursuant to the related Underlying Loan
Documents; and (k) copies of any additional documentation as required in
connection therewith pursuant to the related Underlying Loan Documents.

 

“Future Funding Transaction”:  Any Transaction approved by Buyer pursuant to
Section 3.11 where the funded amounts are to be applied for the funding of a
post-closing advance with respect to either (a) any Securitized Purchased Asset,
or (b) any Non-Securitized Purchased Asset, but only to the extent identified by
Seller and approved by Buyer in the related Confirmation as a Purchased Asset
for which Future Funding Transactions are permitted.

 

(b)                                 The initial, introductory paragraph of the
definition of “Material Modification”, as set forth in Article 2 of the
Repurchase Agreement, is hereby amended and restated in its entirety to read as
follows:

 

“Material Modification”: Any material extension, amendment, waiver, termination,
rescission, cancellation, release or other modification to the terms of, or any
collateral, guaranty or indemnity for, or any other action, direction or
decision that could adversely affect the value or collectability of any amounts
due with respect to the Purchased Assets, as determined by Buyer. 
Notwithstanding the foregoing, so long as no Material Facility Default or Event
of Default has occurred, Seller (or Servicer, on its behalf) shall have the
right without the consent of Buyer in each instance to enter into any amendment,
deferral, extension, modification, increase, decrease, renewal, replacement,
consolidation, supplement or waiver of, or to exercise any rights of a holder
under (collectively, a “Loan Modification”), the Mortgage Loan Documents and
such Loan Modification shall not constitute a Material Modification provided
that either (I) if the related Loan Modification is being made in connection
with a Securitized Purchased Asset, such Loan Modification satisfies all of the
applicable terms, conditions and requirements which are set forth in the related
participation agreement (it being understood, for the avoidance of doubt, that
modifications to any such participation agreement are expressly prohibited under
Section 8.03), or (II) the same does not:

 

2

--------------------------------------------------------------------------------


 

(c)                                  The following, new defined terms are hereby
added to Article 2 of the Repurchase Agreement in correct alphabetical order: 
“Securitized Purchased Asset” and “Non-Securitized Purchased Asset”.

 

“Securitized Purchased Asset”:  Any Purchased Asset described on Schedule 4
hereto.

 

“Non-Securitized Purchased Asset”:  Any Purchased Asset other than those
described on Schedule 4 hereto.

 

(d)                                 Section 3.11 of the Repurchase Agreement is
hereby amended and restated in its entirety to read as follows:

 

SECTION 3.11              Future Funding Transactions.  Buyer’s agreement to
enter into any Future Funding Transaction is subject to the satisfaction of the
following conditions precedent, both immediately prior to entering into such
Future Funding Transaction and also after giving effect to the consummation
thereof:

 

(i)                           Seller shall give Buyer written notice of each
Future Funding Transaction, together with a signed, written confirmation in the
form of Exhibit J attached hereto prior to the related Future Funding Date
(each, a “Future Funding Confirmation”), signed by a Responsible Officer of
Seller.  Each Future Funding Confirmation shall identify the related Whole Loan
and/or Senior Interest, shall identify Buyer and Seller and shall be executed by
both Buyer and Seller; provided, however, that Buyer shall not be liable to
Seller if it inadvertently acts on a Future Funding Confirmation that has not
been signed by a Responsible Officer of Seller.  Each Future Funding
Confirmation, together with this Agreement, shall be conclusive evidence of the
terms of the Future Funding Transaction covered thereby, and shall be construed
to be cumulative to the extent possible.  If terms in a Future Funding
Confirmation are inconsistent with terms in this Agreement with respect to a
particular Future Funding Transaction, other than with respect to the Applicable
Percentage and Maximum Applicable Percentage set forth in such Future Funding
Confirmation, this Agreement shall prevail.

 

(ii)                        For each proposed Future Funding Transaction, no
less than seven (7) Business Days prior to the proposed Future Funding Date,
Seller shall deliver to Buyer a Future Funding Request Package.  Buyer shall
have the right to conduct an additional due diligence investigation of the
Future Funding Request Package and/or the related Whole Loan and/or Senior
Interest as Buyer determines.  Prior to the approval of each proposed Future
Funding Transaction by Buyer, Buyer shall have determined, in its sole and
absolute discretion, that all of the applicable conditions precedent for a
Transaction, as described in Section 6.02(b), (e), (f) and (h) have been met by
Seller and that the consummation of the

 

3

--------------------------------------------------------------------------------


 

related Future Funding Transaction would not otherwise cause Seller to breach
the Minimum Portfolio Debt Yield Test.  In addition thereto, for each proposed
Future Funding Transaction which relates to a Non-Securitized Purchased Asset,
the related Non-Securitized Purchased Asset shall, immediately before each
Future Funding Transaction and immediately after giving effect thereto, satisfy
both the Debt Yield Test and the PPV Test.  So long as all such conditions have
been satisfied, no Default or Event of Default then-currently exist and Buyer
has determined, in its sole and absolute discretion, that, if Buyer has not
purchased from Seller a complete ownership interest in the entire related Whole
Loan, that all of the terms and conditions relating to the splitting of such
Whole Loan into multiple interests are satisfactory to Buyer in all respects,
then Buyer shall be required to approve the related Future Funding Transaction
on a timely basis.

 

(iii)                     Upon the approval by Buyer of a particular Future
Funding Transaction, Buyer shall deliver to Seller a signed copy of the related
Future Funding Confirmation described in clause (i) above, on or before the
related Future Funding Date.  On the related Future Funding Date, which shall
occur no later than three (3) Business Days after the final approval of the
Future Funding Transaction by Buyer (a) if an escrow agreement has been
established in connection with such Future Funding Transaction, Buyer shall
remit the related Future Funding Amount to the related escrow account, (b) if
the terms of the Underlying Loan Documents provide for a reserve account in
connection with future advances, Buyer shall remit the related Future Funding
Amount to the applicable reserve account, (c) if Seller has previously paid to
the related Underlying Obligor the entire amount that Seller was then-currently
required to pay to such Underlying Obligor, then Buyer shall remit the related
Future Funding Amount directly to Seller, and (d) otherwise, Buyer shall remit
the related Future Funding Amount directly to the related Underlying Obligor.

 

(e)                                  The fifth full sentence of Section 8.03 of
the Repurchase Agreement is hereby amended and restated in its entirety to read
as follows:

 

Seller shall not, or permit Interim Servicer to, make any Material Modification
to any Purchased Asset, Senior Interest Document or Mortgage Loan Document, or
to amend any participation agreement executed in connection with any Securitized
Purchased Asset.

 

(f)                                   Exhibit J to the Repurchase Agreement is
hereby amended, restated and replaced in its entirety with the attached
Exhibit J hereto.

 

SECTION 2.                                     Conditions Precedent.  This
Amendment and its provisions shall become effective on the first date on which
this Amendment is executed and delivered by a duly authorized officer of each of
Seller and Buyer (the “Amendment Effective Date”).

 

4

--------------------------------------------------------------------------------


 

SECTION 3.                                     Representations, Warranties and
Covenants.  Seller hereby represents and warrants to Buyer, as of the date
hereof and as of the Amendment Effective Date, that (i) Seller is in compliance
in all material respects with all of the terms and provisions set forth in each
Repurchase Document to which it is a party on its part to be observed or
performed, and (ii) no Default or Event of Default has occurred or is
continuing.  Seller hereby confirms and reaffirms its representations,
warranties and covenants contained in the Repurchase Agreement, except that
Seller has changed its location in the past twelve (12) months.

 

SECTION 4.                                     Acknowledgement.  Seller hereby
acknowledges that Buyer is in compliance with its undertakings and obligations
under the Repurchase Agreement and the other Repurchase Documents.

 

SECTION 5.                                     Limited Effect.  Except as
expressly amended and modified by this Amendment, Amendment No. 2 to the
Guarantee Agreement by and between Seller and Guarantor dated as of June 27,
2013, Amendment No. 1 to the Fee Letter by and between Seller and Buyer dated as
of June 27, 2013, Amendment No. 1 and Amendment No. 2, the Repurchase Agreement,
the Fee Letter, and each of the other Repurchase Documents shall continue to be,
and shall remain, in full force and effect in accordance with their respective
terms; provided, however, that upon the Amendment Effective Date, (w) each
reference therein and herein to the “Repurchase Documents” shall be deemed to
include, in any event, this Amendment, (x) each reference to the “Repurchase
Agreement” in any of the Repurchase Documents shall be deemed to be a reference
to the Repurchase Agreement as amended hereby, and as previously amended by
Amendment No. 1 and Amendment No. 2, (y) each reference to the “Fee Letter” in
any of the Repurchase Documents shall be deemed to be a reference to the Fee
Letter as amended by Amendment No. 1 to the Fee Letter, and (z) each reference
in the Repurchase Agreement to “this Agreement”, this “Repurchase Agreement”,
“hereof”, “herein” or words of similar effect in referring to the Repurchase
Agreement shall be deemed to be references to the Repurchase Agreement as
amended by this Amendment.

 

SECTION 6.                                     Counterparts.  This Amendment may
be executed by each of the parties hereto on any number of separate
counterparts, each of which shall be an original and all of which taken together
shall constitute one and the same instrument.  Delivery of an executed
counterpart of a signature page to this Amendment in Portable Document Format
(PDF) or by facsimile transmission shall be effective as delivery of a manually
executed original counterpart thereof.

 

SECTION 7.                                     Expenses.  Seller agrees to pay
and reimburse Buyer for all out-of-pocket costs and expenses incurred by Buyer
in connection with the preparation, execution and delivery of this Amendment,
including, without limitation, the reasonable fees and disbursements of
Cadwalader, Wickersham & Taft LLP, counsel to Buyer.

 

SECTION 8.                                     GOVERNING LAW.

 

THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO
OR IN CONNECTION WITH THIS AMENDMENT, THE RELATIONSHIP OF THE PARTIES, AND/OR
THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES WILL
BE

 

5

--------------------------------------------------------------------------------


 

GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY
CHOICE OR CONFLICT OF LAW PROVISION OR RULE (OTHER THAN SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW) THAT WOULD CAUSE THE APPLICATION OF THE LAWS
OF ANY OTHER JURISDICTION.

 

[SIGNATURES FOLLOW]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

 

 

SELLER

 

 

 

 

 

ACRC LENDER W LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Thomas A. Jaekel

 

 

Name: Thomas A. Jaekel

 

 

Title: Vice President

 

 

 

 

 

 

BUYER

 

 

 

 

 

WELLS FARGO BANK, N.A., a national banking association

 

 

 

 

 

By:

/s/ John Nelson

 

 

Name: John Nelson

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF FUTURE FUNDING CONFIRMATION

 

[    ] [  ], 20[   ]

 

Wells Fargo Bank, N.A.
One Wells Fargo Center
301 South College Street
MAC D1053-125, 12th Floor
Charlotte, North Carolina  28202

 

Attention:  Karen Whittlesey

 

Re:                             Master Repurchase and Securities Contract dated
as of December 14, 2011, (the “Agreement”) between ACRC Lender W LLC (“Seller”)
and Wells Fargo Bank, N.A. (“Buyer”)

 

Ladies and Gentlemen:

 

This is a Future Funding Confirmation (as this and other terms used but not
defined herein are defined in the Agreement) executed and delivered by Seller
and Buyer pursuant to Section 3.11 of the Agreement.  Seller and Buyer hereby
confirm and agree that as of the Future Funding Date and upon the other terms
specified below, shall advance funds to Seller, or at the request of Seller, to
the borrower identified below related to the Purchased Assets listed identified
below.

 

Related Purchased Asset:

                                                  

 

 

Market Value: (1)

$                                               

 

 

Applicable Percentage: (2)

           %

 

 

Maximum Applicable Percentage:

          %

 

 

Mortgage Loan Documents:

As described in Appendix 1 hereto

 

 

Future Funding Date:

[    ] [  ], 20[   ]

 

 

Purchase Price:

$                                              (1) x (2)

 

 

Pricing Margin:

                                                

 

 

Seller Current Loan Amount:

$                                              

 

--------------------------------------------------------------------------------


 

Current Approved Future Funding Amount:

$                                              

 

 

Seller’s Remaining Future Funding Amount:

$                                              

 

Seller hereby certifies as follows, on and as of the above Future Funding Date
with respect to the Purchased Asset described in this Confirmation:

 

1.                                      All of the conditions precedent in
Section 3.11 of the Agreement have been satisfied.

 

2.                                      Seller will make all of the
representations and warranties contained in the Agreement (including Schedule 1
to the Agreement as applicable to the Class of such Asset) that it can make with
respect to such Asset and specifying on the attached Exhibit 1 of their Future
Funding Confirmation which representations and warranties Seller will be unable
to make with respect to such Asset.

 

 

Seller:

 

 

 

 

 

ACRC LENDER W LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Buyer:

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

Wells Fargo Bank, N.A.

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------
